Citation Nr: 1640253	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-31 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of status-post SLAP procedure of the right shoulder (right shoulder disability).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a headache disorder, also claimed as chronic migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from April 2002 to March 2008.

This appeal arose from an August 2008 rating decision in which the RO, inter alia, granted an initial rating of 10 percent for a right shoulder disability, effective March 3, 2008; and denied the claims for service connection for headache syndrome and a right ankle disability.  In August 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

The Veteran was scheduled for a Travel Board hearing in August 2014, which was postponed to March 2015.  However, on March 2, 2015, the Veteran requested to cancel her hearing.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In September 2015, the Board remanded the claim on appeal to the Appeals Management Center (AMC) in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a November 2015 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's disposition of the claims for service connection for a right ankle disability and higher initial rating for a right shoulder disability is set forth below.  The remaining claim is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Considering the functional loss due to pain, and resolving all reasonable doubt in the Veteran's favor, her right (major) shoulder disability has been manifested by limitation of arm motion at shoulder level.
 
3.  The weight of the competent evidence on the question of diagnosis indicates that the Veteran does not currently have, and at no time pertinent to the claim on appeal has had, a chronic right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent, but no higher, rating for right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5010-5201 (2015).
 
2.  The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a June 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate her claim for direct and secondary service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and June 2008, December 2009, June 2011, and December 2014 VA examination reports.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As indicated above, in September 2015, the Board remanded the claim on appeal for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to schedule the Veteran for VA examinations in connection with her claims for service connection for a right ankle disability, and for higher rating for service-connected right shoulder disability.  The requested VA examinations were scheduled for November 2015; however, , but the Veteran cancelled her examinations twice after having chosen the date for each appointment.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  As the Veteran cancelled both of her VA examinations, VA has no further duty to assist. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, as the AOJ already assigned staged ratings for the Veteran's PTSD, the Board must consider the propriety of the ratings assigned, as well as whether any further staged rating is appropriate. 

A 10 percent rating for the Veteran's service-connected right shoulder disability has been assigned under DCs 5010-5201.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, limitation of shoulder motion under DC 5021-to identify the basis for the rating.  See 38 C.F.R. § 4.27.


Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as degenerative arthritis.  DC 5010. 

Limitation of motion of the arm is evaluated under DC 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity.  As the Veteran in the case at hand is right-handed (documented by a June 2011 VA examiner), her service-connected right shoulder disability affects her major extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201. 

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A June 2008 VA examination report reflects that the Veteran experienced daily pain rated as six out of ten, which increased to ten out of ten if she carried something heavy.  She reported flare-ups two to three times per months lasting for about two hours, but denied any acute flare-ups lasting more than 24 hours.  The examiner noted that she could lift about 23 pounds, that dressing and undressing was sometimes difficult, that she could drive for 30 minutes, and that her ability to eat and write was not impaired.  During physical examination, her right shoulder showed no tenderness, deformity, or atrophy of muscles.  Shoulder strength was normal and range of motion was elevation of from 0 to 180 degrees, abduction of from 0 to 180 degrees with pain at the end of the motion, and internal and external rotation of 90 degrees with no pain.  The examiner noted that there was no change in active or passive motion during repetition testing with the use of a five-pound weight, and no additional loss of motion due to painful motion, weakness, impaired endurance, incoordination, or acute flares.  June 2008 x-rays revealed intact glenohumeral and acrornioclavicular (AC) joints; no fractures or subluxations; and no soft tissue swelling, masses, or calcifications.  Mineralization was maintained, and there were no lytic or blastic lesions, and no narrowing of the supraspinatus outlet.  The examiner found the x-rays to be a normal radiographic examination of the shoulder.

A December 2009 physical examination revealed range of motion of forward flexion of from 0 to 110 degrees with pain, abduction of from 0 to 100 degrees with pain, and external and internal rotation of from 0 to 70 degrees with pain.

In her August 2010 NOD, the Veteran reported daily pain and limited range of motion.  She contended that she could barely use her right arm because she could not lift or carry anything.  She stated that she did not have any strength and that her range of motion was limited.  

A June 2011 VA examination report notes that the Veteran had not worked since December 2010 because she had been on medical leave due to her headaches.  She reported no missed work due to her shoulder disability in the past year.  She stated that she was unable to lift more than 10 pounds and that she experienced shoulder pain with any lifting, pushing, or pulling.  She contended that her shoulder disability worsened since her 2008 VA examination and that her shoulder pain and stiffness was constant, rated at ten out of ten at all times.  She denied any flare-ups, but stated that she had persistent and progressive worsening of symptoms over time.  She stated that her right shoulder pain interfered with her sleep and that it was painful to lift or carry her purse at times.  She also denied any locking, instability, or swelling, and stated that she was independent with her activities of daily living (ADLs).

On examination, the VA examiner noted that there was no swelling and no instability.  The shoulder was tender to palpation throughout, but especially over the posterior area over the AC joint.  He observed that alignment was normal and that range of motion was flexion of 0 to 120 degrees with pain at 90 degrees, extension of 0 to 35 degrees with pain at the end of the range, abduction of 0 to 110 degrees with pain at 100 degrees, external rotation of from 0 to 65 degrees with pain at the end of the range, and internal rotation of from 0 to 45 degrees with pain at the end of the range.  There was no additional loss of range of motion after repetitive testing against resistance, and no additional loss due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flare.  

An October 2014 VA examination report reflects that the Veteran had had surgery in January 2005 and diagnosed her with shoulder impingement syndrome.  The Veteran contended that she had flare-ups with lifting or repetitive use over time, which resulted in moderate pain and lasted while doing the activity.  She reported that she had pain when she slept on her shoulder or whenever she lifted something heavy, and that her range of motion decreased until the pain went away.  She stated that she had functional loss because her the right shoulder was weak and she could not put her hand back or raise anything heavy as the muscle would "shake."  She reported that she used a heating pad to help with the pain.  The examiner found that her right shoulder disability impacted her ability to work because she had problems lifting and reaching over her head, but that it did not prevent her from working.

On examination, range of motion was flexion of from 0 to 100 degrees, abduction of from 0 to 110 degrees, external rotation of from 0 to 70 degrees, and internal rotation of from 0 to 90 degrees, with pain noted during all ranges of motion and rest/non-movement.  The examiner noted that the Veteran could only move her right shoulder to a certain degree, which impaired lifting and ADLs.  There was additional loss of function after three-repetitive testing due to weakness and lack of endurance, but no additional loss of range of motion.  Additional contributing factors of the disability were numbness and tingling down into her right hand and fingers when performing range of motion testing.  Muscle strength was 4/5, and the reduction in strength was due to the disability.  There was no muscle atrophy.  A rotator cuff condition was suspected with a positive Empty-can Test.  There was no instability, dislocation, or labral pathology.  A clavicle, scapula, AC joint or sternoclavicular joint condition was suspected, but there was no tenderness on palpation of the AC joint and the cross-body adduction test was negative.  There were no conditions or impairments of the humerus, no arthritis, and no crepitus.  Computed tomography (CT) scan revealed normal bony structures, no degenerative osteoarthrosis involving the AC or glenohumeral joints, and no soft tissue calcifications or calcified loose bodies.  The examiner noted that the integrity of the rotator cuff and labra could not be evaluated on the noncontrast study.

VA treatment records in November 2014 reflect a magnetic resonance imaging (MRI) study of the right shoulder, which did not demonstrate any significant joint effusion.  There was no fluid within the subacromial or subdeltoid bursa, the rotator cuff appeared intact, and there was a mild degree of thickening and intermediate signal involving the supraspinatus tendon suggesting some tendinosis.  Further, the glenoid labra and the bicep tendon appeared intact.  The examiner found that there was minimal tendonitis of the supraspinatus tendon, but that otherwise the MRI was unremarkable.

Considering functional loss due to pain, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, collectively, the above-described vidence-to include the Veteran's own assertions-more closely approximate a rating criteria of 20 percent for a right shoulder disability.  The Board notes that for a rating of 20 percent for a major joint, the shoulder range of motion has to be limited to shoulder level, which is 90 degrees.  Here, the June 2011 VA examiner found the Veteran's flexion to be 110 degrees but with pain starting at 90 degrees.  Further, the October 2014 VA examiner recorded flexion of 100 degrees but noted that the Veteran experienced pain throughout the examination and at rest, and had numbness and tingling down into her right hand and fingers when doing range of motion testing.  In addition, while the December 2009 range of motion testing did not precise at what degree the pain started, it revealed flexion of 110 degrees with pain, the same result as in June 2011.  Moreover, the Veteran's statements concerning her pain and decreased motion have been consistent throughout the appeal period.  As such, these findings all lend support to the conclusion that the Veteran has experienced range of motion limitations due to her right shoulder disability that more closely approximate the criteria for a 20 percent disability rating under Diagnostic Codes 5201.  See Mitchell, supra.  

The Board has also considered the applicability of other potentially applicable diagnostic codes, but finds that none provides a basis for any higher rating.

While, throughout the period under consideration, the Veteran has complained of right shoulder pain, on examination, she has had normal muscle strength and no showing of instability.  There was no evidence of a fracture, nonunion, or dislocation of her right shoulder.  As such, the Veteran's right shoulder manifestations have not more nearly approximated the criteria for a 30 percent or higher disability rating under 38 C.F.R. § 4.71a, DC 5203. 

The Board also finds that a disability rating in excess of 20 percent for the Veteran's right shoulder disability is not appropriate under either DCs 5200 or 5202, as there is no ankylosis of the scapulohumeral articulation and there are no other impairments to the humerus.

In sum, when looking at the totality of the evidence of record, and when considering Deluca, together with 38 C.F.R. § 4.7 and the doctrine of reasonable doubt, a 20 percent disability rating more accurately reflects the level of disability from the date of award of service connection.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the Veteran's service-connected right shoulder disability, effective as of the date of the award of service connection on March 3, 2008.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right shoulder disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds that the applicable schedular criteria are adequate to the claim under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate either disability. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of a higher rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, there is no evidence or allegation that the disability under consideration has actually or effectively rendered the Veteran unemployable.  In this regard, VA treatment records show that the Veteran is currently employed, and the June 2011 VA examiner noted that the Veteran was on medical leave due to her headaches and not her right shoulder disability.  Further, the October 2014 VA examiner stated that while her shoulder disability impacted her ability to work, it did not render the Veteran unemployable.  Under these circumstances, no claim of unemployability due to a right shoulder disability has been raised, and need not be addressed in conjunction with any current claim for increase.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran contends that she first started to experience right ankle pain while in service after she twisted it. 

Service treatment records (STRs) document an enlistment medical examination report that shows normal ankle evaluation and no complaints of ankle pain or problems.  Records in September 2009 document that the Veteran twisted her right ankle during physical training and had occasional ankle pain.  An examination was positive for edema, but there was no redness.  X-rays of her right ankle in November 2004 were normal with no evidence of arthritic or inflammatory changes.  An examination in September 2006 revealed no swelling; warmth; tenderness on palpation; pain on motion; or trauma to the ankles, feet, toes, or toenails.  There were no recent fractures or wounds.

A June 2008 VA examination report reflects that the Veteran reported that her right ankle pain began sometime in 2002 during service.  The examiner noted that she sprained her ankles a number of times but that she had never broken them.  The Veteran denied any swelling and complained of right ankle pain rated as five out of ten.  The examiner noted that she could stand and walk for 20 minutes, that her gait was normal, and that she did not use any assistive devices.  The examiner observed no swelling, tenderness, or deformity.  Range of motion was dorsiflexion of 20 degrees without pain and plantar flexion of 45 degrees without pain.  He also noted that there was no additional loss of range of motion after repetition or due to painful motion, weakness, impaired endurance, incoordination, or instability.  X-rays from June 2008 were unremarkable, and showed symmetrical mortises; intact syndesmosis; no fracture, subluxations, or soft tissue swelling; intact mineralization; no lytic or blastic lesions; and no plantar or achilles insertion.  The examiner diagnosed the Veteran with status-post multiple sprain, with no recurrence at the present time, no limitation of motion, and normal x-rays.

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for a disability manifested by right ankle pain must be denied because the first essential criterion for an award of service connection-competent, probative evidence of a current disability upon which to predicate an award of service connection-is not met.

While the evidence shows that the Veteran sprained her ankle while in service and experiences ankle pain, probative medical evidence indicates that no current, chronic right ankle disability has been demonstrated.  Indeed, the June 2008 VA examiner noted the Veteran's history of multiple ankle sprains while in service, but found that her right ankle was normal.  Specifically, he observed that there was no swelling, tenderness, or deformity; that range of motion was within normal limits; that there was no pain on motion or additional loss of motion after repetition; and that x-rays were unremarkable.  Of note, the examiner diagnosed the Veteran with status-post multiple sprain, but found that there was no recurrence at the present time.  

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions regarding her right ankle pain, which she is competent to assert.  While the Veteran is competent to report her own symptoms, such as pain, the Board emphasizes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  To establish entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a chronic right ankle disability.  Rather, as explained above, the preponderance of the competent evidence on this point weighs against the claim.  Furthermore, to the extent that the Veteran purports to establish, on the basis of her own lay assertions, a current right ankle disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan, supra.  As her assertions in this regard, thus, have no probative value, the Veteran can neither support her claim, nor counter the probative medical evidence on the current disability question, on the basis of such lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for a right ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding of the fundamental requirement of current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial 20 percent rating for service-connected right shoulder disability is granted, subject to the legal authority governing the payment of compensation.

Service connection for a right ankle disability is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claim for service connection for a headache disorder is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See   Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In March 2010, the Veteran was diagnosed with Rathke's cleft cyst (RCC), a small tumor in the pituitary gland.  She contends that had she received a contrast CT scan during service, as opposed to the non-contrast CT scan she received in 2007, her tumor would have been discovered and she could have started treatment for her migraines earlier. 

In the September 2015 remand, the Board instructed the AOJ to obtain an addendum opinion from the March 2014 VA examiner to render an opinion addressing whether it was at least as likely as not (probability 50 percent or more) that the Veteran had a migraine headache disorder that was related to service.  The Board asked that the examiner specifically comment on the diagnosis of chronic migraine headaches made in the June 2008 VA examination.  

VA examinations were scheduled for November 2015, which the Veteran cancelled twice.  However, the Board did not instruct the AOJ to schedule her for an new VA examination but to obtain an addendum opinion from the March 2014 VA examiner; there was no need for the Veteran to undergo a VA examination.  

Moreover, the Board notes that the Veteran's STRs chronicle continuous complaints, treatments and diagnoses of headaches and migraines starting in November 2002.  Specifically, the Veteran was diagnosed with tension headaches in May 2006, probable vascular headaches in September 2006, migraine headaches worsening with pregnancy in January 2007, and probable allergy-related headaches in September 2007.  A CT scan without contrast in November 2007 was normal.  

A June 2008 VA examination report revealed a diagnosis of chronic migraine headaches, with an onset of 2004.  However, the examiner did not provide an opinion as to nexus.  In March 2010, the Veteran was diagnosed with a pituitary tumor, RCC-small.  In July 2010, Dr. K.O.L. stated that the RCC "could be the cause of her headaches," and noted that there had been cases of small RCCs "causing significant headaches for unclear reasons."  

The March 2014 VA examiner opined that it was less likely than not that the Veteran's migraines were caused by or a result of service because her February 2004 headaches were due to being hit by a vehicle door with no evidence of chronicity, her May 2006 headaches were tension headaches that were treated with muscle relaxers with no evidence of chronicity, her 2007 migraines were "most likely due to a pre-eclampsia condition" and an October 2007 CT scan was normal and did not show any tumors.  Nevertheless, the examiner noted Dr. K.O.L.'s opinion that the Veteran's headaches were due to her pituitary tumor and that RCC tumors can lead to "moderate to severe daily headaches."  However, the examiner did not appear to take into consideration the Veteran's lay statements and the medical evidence addressing continuity of symptomatology and the lack of relief from the various medications. 

As such, the Board finds that the AOJ did not substantially comply with the September 2015 order, and a remand is necessary to obtain an addendum opinion.  See Stegall, 11 Vet. App. at 271.  

Further, the Board finds that it would be helpful to have a VA medical opinion by a neurologist, based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale, that addresses whether the Veteran's current migraines/headache syndrome is at least as likely as not related to the migraines/headaches she experienced while in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from a neurologist, based on claims file review (if possible).  If the VA examiner determines that an in-person examination is necessary, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Leavenworth VA Medical Center (VAMC) dated through November 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Leavenworth VAMC all records of pertinent treatment since November 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Leavenworth VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated since November 2014.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an neurologist based on review of the claims file (if possible).  Arrange for the Veteran to undergo VA examination if, in the judgment of the designated physician, one is needed to provide the requested opinion.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

With respect to the current Veteran's headache disorder (assessed as migraine headaches), the neurologist should provide an opinion, consistent with sound medical judgment, as well as lay and medical evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's disability had its onset during service, or is otherwise medically related to service,  to include diagnosed headaches/migraines therein.   

The neurologist should also provide an opinion, consistent with sound medical judgment, as well as lay and medical evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's headaches are caused by or the result of her RCC/pituitary tumor.

If the Veteran's headaches are at least as likely as not caused by or the result of her RCC/pituitary tumor, the neurologist should provide an opinion ,consistent with sound medical judgment, as well as lay and medical evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), given the Veteran's continuous and consistent headaches during and since service, that the Veteran's RCC/pituitary tumor was present during the Veteran's service.  

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's numerous complaints, treatments, and diagnoses of headaches during service; her consistent statements of continuity of symptomatology of daily headaches starting in service and continuing to the present; her consistent descriptions of her headache symptoms; her allegations that a contrast CT in 2007 would have revealed her tumor during service; the June 2008 VA examiner's diagnosis of chronic migraine three months after the Veteran's separation from service; and Dr. K.O.L.'s opinion that her current migraines are the result of her RCC/pituitary tumor.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a headache disorder, to include chronic migraine headaches, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


